Title: I. Jefferson’s Draft of Queries, on or before 9 July 1803
From: Jefferson, Thomas
To: 


            
              on or before 9 July 1803
            
             Queries.
            1. What are the boundaries of Louisiana, and on what authority does each portion of them rest?
            2. What is the distance from New Orleans to the nearest point of the Western boundary
            3. into what divisions is the province laid off?
            4. what officers civil or military are appointed to each division, and what to the general government, with a definition of their powers?
            5. what emoluments have they, and from what source derived?
            
            6. what are the annual expences of the province drawn from the treasury?
            7. what are the nett reciepts of the treasury, & from what taxes or other resources are they drawn?
            8. on what footing is the church & clergy, what lands have they, and from what other funds are they supported?
            9. what is the population of the province, distinguishing between white & black but excluding Indians, on the East side of the Missisipi? of the settlement on the West side next the mouth? of each distinct settlement in the other parts of the province? and what the geographical position and extent of each of these settlements?
            10. what are the foundations of their land-titles? and what their tenure?
            11. what is the quantity of granted lands as near as can be estimated?
            12. what is the quantity ungranted in the island of New Orleans, and in the settlement adjacent on the West side?
            13. what are the lands appropriated to public use?
            14. what buildings, fortifications, or other fixed property belong to the public?
            15. what is the quantity & general limits of the lands fit for the culture of sugar? what proportion is granted & what ungranted?
            16. whence is their code of laws derived? a copy of it, if in print.
            17. what are the best maps, general or particular, of the whole or parts of the province? copies of them, if to be had in print.
          